In a neglect proceeding pursuant to Family Court Act article 10, the father appeals, as limited by his brief, (1) from so much of an order of the Family Court, Suffolk County (Freundlich, J.), dated July 17, 2008, as, after a fact-finding and dispositional hearing, granted the petition of the Suffolk County Department of Social Services to extend supervision and directed him to complete a domestic violence prevention program, and (2) from so much of an order of the same court, also dated July 17, 2008, as extended the conditions of an order of protection dated December 18, 2007, until July 17, 2009.
Ordered that the orders are affirmed insofar as appealed from, without costs or disbursements.
Contrary to the father’s contentions, the Family Court properly directed him to complete a domestic violence prevention program (see Family Ct Act § 1057; 22 NYCRR 205.83; Matter of Abby Gail E., 191 AD2d 696 [1993]; Matter of Renee L., 166 AD2d 448 [1990]; Matter of Eunice B., 144 AD2d 665 [1988]). Similarly, the Family Court properly extended the conditions of the order of protection dated December 18, 2007, until July 17, 2009 (see Family Ct Act § 1056).
The father’s remaining contentions are without merit. Fisher, J.E, Dickerson, Eng and Hall, JJ., concur.